Case 2:19-mj-00847-BNW Document9 Filed 11/06/19 Page 1 of 1

* [—
- ——— FILED Roa
AO 442 (Rev. 01/09) Arrest Warrant ——— ENTERED serie

 

UO TT TAPTICS OF RECGAD |

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

[io] 263> NOV - 6 2019
for the
District of Nevada CLERK US DISTRICT CouRT
RY. DISTRICT OF NEVADA
United States of America ) SF —————E—E—E_E rr’
Vv. ) Nw
) CaseNo. = 2:19-mj-847-BNW §
LATONIA SMITH )
Defendant )
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) LATIONA SMITH ’
who is accused of an offense or violation based on the following document filed with the court:

 

[] Indictment [] Superseding Indictment [ _|information [ ] Superseding Information [V] complaint
[ ] Probation Violation Petition [] Supervised Release Violation Petition [ Wiolation Notice [ ] Order of the Court

This offense is briefly described as follows:

18 U.S.C. §876 - Mailing Threatening Communications
18 U.S.C. §924(c) - Use and Carry of a Firearm in Relation to a Crime of Violence

 

Date: WAL | S

Issuing officer's signature

 

 

 

 

City and state: Las Vegas, Nevada HONORABLE BRENDA N. WEKSLER
Printed name and title
Return
This warrant was received on (date) (l | uy | 2019 , and the person was arrested on (date) 201

at (cityand state) LAS NG&AS INV

Date: Wlslacrs, UR

C Arresting officer’s signature

OUsPS

Printed name and title

 

 

 

 

 
